UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                      ____________________

                           No. 00-20987
                         Summary Calendar
                      ____________________

                        LARRY DEAN MARTIN,

                                              Plaintiff-Appellant,

                              versus

               TEXAS DEPARTMENT OF CRIMINAL JUSTICE;
                 UNIVERSITY OF TEXAS MEDICAL BRANCH;
                  MARY MOSLEY, Physician Assistant;
                B. M. VINCENT, M.D.; JESSE FRANKLIN,
                          PHOP Coordinator,

                                             Defendants-Appellees.
____________________________________________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-99-CV-4113)
____________________________________________________________
                          June 29, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Larry Dean Martin, a Texas prisoner (# 456343), appeals, pro

se, the district court’s order dismissing his in forma pauperis and

pro se 42 U.S.C. § 1983 civil rights action.       Martin also made

claims under the Americans with Disabilities Act (ADA). Pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii), the dismissal was based upon the

failure to state a claim upon which relief may be granted.     And,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the dismissal followed a hearing pursuant to Spears v. McCotter,

766 F.2d 179 (5th Cir. 1985).

      Martin has failed to challenge the district court’s implicit

conclusion that any civil rights claims concerning the period prior

to 17 November 1997 — two years before he submitted his complaint

for mailing — were barred by the applicable two-year Texas statute

of limitations for personal injury.      See TEX. CIV. PRAC. & REM. CODE

ANN. § 16.003(a) (West 1999); Owens v. Okure, 488 U.S. 235, 251

(1989); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d

744, 748 (5th Cir. 1987).     Almost all of the incidents at issue

occurred before 17 November 1997.         As for the few incidents

concerning the period after 17 November 1997, Martin has failed to

show that the district court erred in concluding he had failed to

state a claim upon which relief could be granted.       Berry v. Brady,

192 F.3d 504, 507 (5th Cir. 1999); see Woods v. Edwards, 51 F.3d

577, 583 (5th Cir. 1995) (to establish § 1983 claim, “plaintiff

must identify defendants who were either personally involved in the

constitutional violation or whose acts are causally connected to

the   constitutional   violation   alleged”).    And,   although   state

prisons are subject to the ADA, see Hall v. Thomas, 190 F.3d 693,

696 (5th Cir. 1999), Martin has made no serious effort to satisfy

its statutory elements.    See 42 U.S.C. § 12102(2).

      The district court did not abuse its discretion by failing to

solicit an amendment to Martin’s complaint, because Martin has had

                                   2
sufficient   opportunities    to   plead   his    case.      See    Jacquez   v.

Procunier, 801 F.2d 789, 793 (5th Cir. 1986).              The district court

also did not clearly abuse its discretion in failing to appoint

Martin an attorney.      See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir.

1987).

     The district court’s dismissal of Martin’s complaint counts as

one “strike” for purposes of 28 U.S.C. § 1915(g).             See Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).           Martin is cautioned

that, once he accumulates three strikes, he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility, unless he is under

imminent   danger   of   serious   physical      injury.      See   28   U.S.C.

§ 1915(g).

                                                                AFFIRMED




                                     3